







 
 
 
 
 

GE Capital Retail Bank
and
Green Dot Bank


AGREEMENT TO PURCHASE ASSETS
AND ASSUME LIABILITIES
dated June 7, 2013
 
 
 
 
 








--------------------------------------------------------------------------------





Table of Contents
 
 
Page


 
ARTICLE I
 
 
DEFINITIONS
 
1.01
Definitions
2
1.02
Interpretation
6
 
 
 
 
ARTICLE II
 
 
TERMS OF PURCHASE AND ASSUMPTION
 
2.01
Purchase and Sale of Assets
7
2.02
Excluded Assets
7
2.03
Assumption of Liabilities; Excluded Liabilities
8
2.04
Transfer Taxes
8
 
 
 
 
ARTICLE III
 
 
CLOSING AND RELATED MATTERS
 
3.01
Closing
9
3.02
Pre-Closing Aggregate Deposit Balance; Post-Closing Reconciliation
9
3.03
Intentionally Omitted
10
3.04
Closing Deliveries
10
3.05
Intermediary Services
11
3.06
Obtaining Approvals
11
3.07
Closing of Transaction
12
 
 
 
 
ARTICLE IV
 
 
REPRESENTATIONS AND WARRANTIES
 
4.01
Mutual Representations and Warranties
12
4.02
Seller Representations and Warranties
13
4.03
Disclaimer of Warranties
14
4.04
Survival
14
 
 
 
 
ARTICLE V
 
 
CONDITIONS TO CLOSING
 
5.01
Conditions to Obligation of Seller
14
5.02
Conditions to Obligation of Purchaser
15
 
 
 
 
ARTICLE VI
 
 
INDEMNIFICATION
 
6.01
Indemnity of Purchaser
15
6.02
Indemnity of Seller
15


i

--------------------------------------------------------------------------------





Table of Contents
 
 
Page


6.03
Indemnification Procedures for Third Party Claims
16


 
 
 
 
ARTICLE VII
 
 
TERMINATION
 
7.01
Termination
16


7.02
Survival
17


 
 
 
 
ARTICLE VIII
 
 
OBLIGATIONS AFTER CLOSING
 
8.01
Performance of Obligations
17


8.02
Program Materials
17


8.03
License to Use Marks
18


8.04
Payments After Closing
18


8.05
Other Post-Closing Matters
18


8.06
Tax Cooperation
19


8.07
Further Assurances
19


8.08
Non-Competition
19


8.09
Servicing Agreement Obligations
19


 
 
 
 
ARTICLE IX
 
 
CONFIDENTIALITY
 
9.01
Confidentiality
20


9.02
Data Security
20


 
 
 
 
ARTICLE X
 
 
GENERAL PROVISIONS
 
10.01
Press Releases
21


10.02
Governing Law
21


10.03
WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES
21


10.04
Amendment
21


10.05
Severability
21


10.06
Notices
21


10.07
Waiver of Compliance with Bulk Sales Laws
22


10.08
Expenses; Risk of Loss
22


10.09
Counterparts
22


10.10
Parties in Interest; Assignment; Third Party Rights
23


10.11
Entire Agreement
23


10.12
Waiver
23




ii

--------------------------------------------------------------------------------



EXHIBITS
 
 
 
Exhibit 1.01
–
Form of Guaranty of Green Dot Corporation
Exhibit 2.01(b)
–
Form of Assignment of Assets and Assumption of Liabilities
Exhibit 2.01(c)
–
Bank Identification Numbers
Exhibit 3.06
–
Form of Retailer Consent


iii

--------------------------------------------------------------------------------



AGREEMENT TO PURCHASE ASSETS
AND ASSUME LIABILITIES
This AGREEMENT TO PURCHASE ASSETS AND ASSUME LIABILITIES (“Agreement”) is made
and entered into this 7th day of June, 2013, by and between GE Capital Retail
Bank, a federal savings bank (“Seller”), and Green Dot Bank, a bank chartered
under the laws of Utah (“Purchaser”). Seller and Purchaser are sometimes
referred to herein as a “Party” and collectively as the “Parties.”
WITNESSETH:
WHEREAS, Seller has entered into that certain Wal-Mart MoneyCard Program
Agreement, dated as of May 27, 2010, with Wal-Mart Stores, Inc., Wal-Mart Stores
Texas L.P., Wal-Mart Louisiana, LLC, Wal-Mart Stores Arkansas, LLC and Wal-Mart
Stores East, L.P. (collectively, “Retailer”) and Green Dot Corporation (as
amended, the “Program Agreement”);
WHEREAS, pursuant to the Program Agreement, Seller issues reloadable prepaid
cards bearing Retailer's marks (the “Prepaid Cards”) that are usable in purchase
and cash withdrawal transactions in a general-purpose payment card network, and
in reload transactions in a load network operated by Green Dot Corporation;
WHEREAS, Seller and Green Dot Corporation, a Delaware corporation (“Parent”),
have entered into that certain Card Program Services Agreement, dated October
27, 2006, under which Parent provides Seller with certain services in connection
with the Prepaid Cards issued by Seller and other obligations of Seller under
the Program Agreement (as amended, the “Servicing Agreement”);
WHEREAS, Purchaser desires to purchase from Seller the Prepaid Cards, and to
assume from Seller certain liabilities, as set forth herein, with respect to
funds accessed through use of the Prepaid Cards, and Seller's obligations to
holders of Prepaid Cards (“Cardholders”) under the agreements governing use of
the Prepaid Cards (the “Cardholder Agreements”);
WHEREAS, Purchaser desires to assume Seller's obligations to Retailer and Parent
under the Program Agreement, including with respect to the issuance of Prepaid
Cards and the operation of the Program thereunder; and
WHEREAS, Green Dot Bank is a wholly-owned subsidiary of Parent, and Parent has
delivered to Seller a Guaranty by which Parent guarantees the obligations of
Purchaser under this Agreement (the “Guaranty”);
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
1.01    Definitions. As used in this Agreement, the following terms have the
definitions indicated:
“Acquired Contracts” means the Program Agreement, the Appointment Agreement, the
Cardholder Agreements, and the Sublicense Agreements.
“Affiliate” of a Person means a Person that directly or indirectly (through one
or more intermediaries) Controls, is Controlled by, or is under common Control
with such Person.
“Agreement” has the meaning specified in the preamble.
“Appeal” has the meaning assigned at Section 7.01(b).
“Appointment Agreement” means the Amended and Restated Appointment Agreement,
dated May 27, 2010, between GE Capital Retail Bank (as successor to GE Money
Bank) and Wal-Mart Stores, Inc.
“Assets” has the meaning assigned at Section 2.01(a).
“Assignment of Assets and Assumption of Liabilities” has the meaning assigned at
Section 2.01(b).
“Assumed Liabilities” has the meaning assigned at Section 2.03(a).
“Business Day” means Monday through and including Friday, excluding federal
holidays.
“Cardholder Agreements” has the meaning assigned in the recitals.
“Closing” has the meaning assigned at Section 3.01.
“Closing Date” has the meaning assigned at Section 3.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Confidential Information” means, with respect to a Party, any information
concerning such Party or its Affiliates or their businesses which is furnished
to the other Party by or on behalf of such Party in connection with entering
into or consummating the transactions contemplated by this Agreement, together
with any analyses, compilations, studies or other documents prepared by the
other Party or its Representatives but only to the extent containing such
confidential information; provided, however, that, notwithstanding the
foregoing, the term shall not include any information which (i) is or becomes
generally available to the public other than as a result of a disclosure by the
other Party or its Representatives in violation of this Agreement, (ii) becomes
available to the other Party on a non-confidential basis from a Person other
than such Party or its Representatives (provided, that, such Person is not bound
by a

2

--------------------------------------------------------------------------------



confidentiality agreement with or other obligation of secrecy to such Party or
its Affiliates with respect to such information), (iii) is lawfully known by the
other Party or its Representatives prior to its disclosure by such Party or its
Representatives, without an obligation of confidentiality to such Party or its
Representatives, or (iv) is developed independently by the other Party or its
Representatives without use of any of such Party's Confidential Information;
provided that information concerning the series of transactions contemplated
herein, the terms of the Transaction Documents and any other agreement or
document executed in connection herewith shall be the Confidential Information
of both Parties.
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management policies of a Person, whether through the
ownership of voting securities, by contract, indenture or credit arrangement, as
trust or executor, or otherwise.
“Deposits” means Seller's liability for funds that may be accessed through use
of a Prepaid Card other than a Suspected Fraudulent Card.
“Effective Time” has the meaning assigned at Section 3.01.
“Electronic File Transfer Request” has the meaning assigned at Section
3.04(b)(iii).
“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, restrictions, options, pledges, calls, commitments, security
interests, conditional sales agreements, title retention agreements, leases and
other restrictions of any kind whatsoever.
“Evidence of Payment” has the meaning assigned at Section 3.04(a)(ii).
“Excluded Assets” has the meaning assigned at Section 2.02.
“Excluded Contracts” has the meaning assigned at Section 2.02(a).
“Excluded Liabilities” has the meaning assigned at Section 2.03(b).
“Final Aggregate Deposit Balance” has the meaning assigned at Section 3.02(c).
“Final Statement” has the meaning assigned at Section 3.02(b).
“Governmental Approval” has the meaning assigned at Section 4.01(f).
“Governmental Entity” means any federal, state, local or foreign government,
administrative or other agency, law enforcement agency, regulatory authority,
commission, court or tribunal with jurisdiction over Seller, Purchaser, Parent
or Retailer.
“Guaranty” has the meaning assigned in the recitals, and shall be in the form
attached hereto as Exhibit 1.01.
“Indemnified Party” has the meaning assigned at Section 6.03(a).
“Indemnifying Party” has the meaning assigned at Section 6.03(a).

3

--------------------------------------------------------------------------------



“IRS Agreement” means the agreement between Seller and the Internal Revenue
Service related to purported fraudulent federal tax refunds transferred to
Deposits accessed by Prepaid Cards.
“Laws” means all applicable laws, statutes, orders, rules, regulations and all
applicable legally binding policies or judgments, decisions or orders entered,
by any Governmental Entity.
“Liability” or “Liabilities” means any liability, debt, obligation or loss.
“Loss” or “Losses” means any and all claims, demands, losses, costs, obligations
and other Liabilities, damages, recoveries, deficiencies, penalties, fines,
assessments, settlements or inspection costs or expenses (whether or not known
or asserted prior to the date hereof), including interest, Liabilities on
account of Taxes (including interest and penalties thereon) and any legal,
accounting, auditing, consulting, or other fees and expenses reasonably incurred
in connection with investigating or defending any claims, actions or
Proceedings, whether or not resulting in any Liability, or enforcing any right
to indemnification under Article VI of this Agreement; provided, however, that
the term “Losses” shall not be deemed to include lost profits, opportunity
costs, any other consequential damages or punitive damages except to the extent
that, in connection with a third party claim, any such profits, opportunity
costs, consequential damages or punitive damages are incurred or suffered by a
third party and are included in a judgment awarded to, or a settlement or
compromise obtained by, a third party.
“Marks” means the marks, logos and other proprietary designations of Seller or
its Affiliates that are used by Seller in the Program.
“Network Requirement” means any rule, regulation, by-law or other requirement of
general application that is imposed by (a) a payment card network or load or
reload network with respect to a transaction or attempted transaction involving
a Prepaid Card, the Deposits or the Program, or (b) the National Automated
Clearinghouse Association with respect to ACH transfers or attempted transfers
to or from a Deposit, or with respect to the Prepaid Cards or the Program.
“NPI” means any “non-public personal information,” as defined under the
financial privacy provisions of the Gramm-Leach-Bliley Act and regulations
issued thereunder.
“Parent” has the meaning assigned in the recitals.
“Party” and “Parties” have the meaning assigned to them in the preamble.
“Person” shall mean a natural person, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity (including a
Governmental Entity).
“Pre-Closing Aggregate Deposit Balance” has the meaning assigned at Section
3.02(a).
“Pre-Closing Statement” has the meaning assigned at Section 3.02(a).

4

--------------------------------------------------------------------------------



“Preliminary Final Aggregate Deposit Balance” has the meaning assigned at
Section 3.02(b).
“Prepaid Cards” has the meaning assigned in the recitals. For avoidance of
doubt, the term “Prepaid Cards” shall not include any Deposits accessed through
use of Prepaid Cards.
“Proceeding” means (i) any action, suit, or claim by any Person, or (ii) any
investigation, enquiry, subpoena, request for information by any Governmental
Entity, in each case whether involving a court of law, administrative body,
governmental agency, arbitrator, or alternative dispute resolution mechanism, or
any other forum, whether pending or threatened.
“Program” means the prepaid card program operated by Seller pursuant to the
Program Agreement.
“Program Agreement” has the meaning assigned in the recitals.
“Purchaser” has the meaning specified in the preamble.
“Purchaser Officer's Certificate” has the meaning assigned at Section
3.04(b)(i).
“Records” means all books, records, contracts, agreements, customer lists and
electronic media relating to the Assets and the Assumed Liabilities.
“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, legal counsel, accountant or
other representative of that Person.
“Reset” has the meaning assigned in Section 8.02(a).
“Retailer” has the meaning assigned in the recitals.
“Retailer Consent” has the meaning assigned in Section 3.06.
“Seller” has the meaning assigned in the preamble.
“Seller Officer's Certificate” has the meaning assigned at Section 3.04(a)(i).
“Servicing Agreement” has the meaning assigned in the recitals.
“Sublicense Agreements” mean the Promotional Prepaid Card Agreement, effective
August 17, 2012, between Visa, Wal-Mart Stores, Inc. and Seller pursuant to
which Seller obtained from Visa the right to use certain marks or logos in
connection with the Prepaid Cards; and the Licensed Cards Agreement, dated
August 16, between Retailer, Parent, and Seller pursuant to which Seller and
Parent obtained from Retailer the right to use certain marks or logos in
connection with the Prepaid Cards.
“Suspected Fraudulent Card” means a Prepaid Card that Seller, in the ordinary
course of business, has designated as potentially involved in a fraudulent tax
refund.

5

--------------------------------------------------------------------------------



“Suspected Fraudulent Deposits” means Seller's liability for funds that may be
accessed through use of a Suspected Fraud Card.
“Target Date” means August 6, 2013.
“Tax Returns” means all federal, state, local, provincial and foreign returns,
declarations, claims for refunds, forms, statements, reports, schedules, and
information returns or statements, and any amendments thereof (including any
related or supporting information or schedule attached thereto) required to be
filed with any Taxing authority in connection with any Tax or Taxes.
“Taxes” or “Tax” (and, with correlative meanings, “Taxing”) means, with respect
to any Person, (a) any federal, state, local, provincial or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
business, occupation, premium, windfall profits, customs, duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, escheat, personal property, sales, use, ad valorem,
transfer, registration, value added, advance corporation, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether or not disputed, with respect to which
such Person could be held liable; and (b) any liability for the payment of any
amount of the type described in the immediately preceding clause (a) as a result
of (i) contract, (ii) being a transferee (within the meaning of Section 6901 of
the Code or any comparable provision of foreign, state or local law) of another
Person, or (iii) being a member of an affiliated or combined group.
“Third Party Approvals” has the meaning assigned at Section 4.01(g).
“Transaction Documents” means this Agreement, and the Assignment of Assets and
Assumption of Liabilities.
“Transfer Taxes” has the meaning assigned at Section 2.04.
1.02    Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes,” and “including” shall be deemed to be followed by the words “without
limitation,” (b) the word “or” is not exclusive and (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole.
Unless the context otherwise requires, references herein: (d) to Articles,
Sections, Exhibits and Schedules mean the Articles and Sections of, and the
Exhibits and Schedules attached to, this Agreement; (e) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by, and in accordance with, the provisions thereof and by this Agreement; and
(f) to a statute means such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder.
The Schedules and Exhibits referred to herein shall be construed with and as an
integral part of this Agreement to the same extent as if they were set forth
verbatim herein. Titles to Articles and headings of Sections are inserted for
convenience of reference only and shall not be deemed a part of or to affect the
meaning or interpretation of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting an instrument or causing any
instrument to be drafted.

6

--------------------------------------------------------------------------------



ARTICLE II
TERMS OF PURCHASE AND ASSUMPTION
2.01    Purchase and Sale of Assets.
(a)    As of the Effective Time and subject to the terms and conditions set
forth in this Agreement, Seller shall sell, convey, assign, transfer, deliver
and set over to Purchaser, and Purchaser shall purchase from Seller, all of
Seller's right, title and interest in and to the following assets of Seller
other than the Excluded Assets (collectively, the “Assets”), free and clear of
all Encumbrances:
(i)all Acquired Contracts;
(ii)all Prepaid Cards;
(iii)all Records in the possession, custody or control of Seller;
(iv)all rights granted to Seller by any payment card network to the bank
identification numbers used on the Prepaid Cards, as specifically listed on
Exhibit 2.01(c) hereof; and
(v)all stock of Prepaid Cards and Program marketing materials that are located
in the Retailer locations or held at other facilities.
(b)    The conveyance of the Assets by Seller to Purchaser shall be effected by
means of an Assignment of Assets and Assumption of Liabilities in substantially
the form set forth in Exhibit 2.01(b) hereto (the “Assignment of Assets and
Assumption of Liabilities”).
2.02    Excluded Assets. Seller is under no obligation to sell, assign,
transfer, convey, deliver and set over and does not hereby sell, assign,
transfer, convey, deliver and set over, and Purchaser is under no obligation to
accept or purchase and does not hereby accept or purchase, any of the following
assets, rights and properties of Seller (such excluded assets, collectively, the
“Excluded Assets”):
(a)    all contracts, agreements and commitments relating to any business or
line of business of Seller other than with respect to the Acquired Contracts or
the Program (collectively, the “Excluded Contracts”);
(b)    all other assets, rights and properties relating to any business or line
of business of Seller other than with respect to the Program, the Deposits, the
Acquired Contracts and the Prepaid Cards;
(c)    all refunds or credits for any Tax imposed with respect to the Program
attributable to any period ending prior to the Effective Time; and
(d)    any Suspected Fraudulent Cards.

7

--------------------------------------------------------------------------------



2.03    Assumption of Liabilities; Excluded Liabilities.
(a)    Liabilities Assumed by Purchaser. As of the Effective Time, subject to
the terms and conditions set forth in this Agreement, Seller shall transfer and
assign to Purchaser, and Purchaser shall assume from Seller and agree to pay,
perform and discharge the following Liabilities of Seller other than Excluded
Liabilities (collectively, the “Assumed Liabilities”):
(i)the obligation to pay the Deposits to the extent attributable to any period
commencing from and after the Effective Time;
(ii)the obligations and Liabilities of Seller under the Acquired Contracts to
the extent attributable to any period commencing from and after the Effective
Time; and
(iii)all Liability for Taxes imposed with respect to the Program attributable to
any period (or portion thereof) commencing from and after the Effective Time.
(b)    Liabilities Not Assumed by Purchaser. Purchaser shall not assume or be
liable for, and Seller shall retain, any and all of the following obligations or
other Liabilities of Seller (the “Excluded Liabilities”):
(i)all obligations and Liabilities to make all disbursements with respect to the
Deposits to the extent attributable to any period ending prior to the Effective
Time;
(ii)all obligations and Liabilities to make disbursements with respect to the
Suspected Fraud Deposits to the extent attributable to any period, whether or
not such period ends prior to the Effective Time;
(iii)all other obligations or Liabilities of Seller with respect to the Program,
the Acquired Contracts or the Prepaid Cards to the extent attributable to any
period ending prior to the Effective Time;
(iv)the obligations and Liabilities of Seller under the Acquired Contracts to
the extent attributable to any period ending prior to the Effective Time; and
(v)all Liability for Taxes imposed with respect to the Program to the extent
attributable to any period ending prior to the Effective Time.
(c)    Documentation. The assumption of the Assumed Liabilities by Purchaser
from Seller shall be effected by means of the Assignment of Assets and
Assumption of Liabilities.
2.04    Transfer Taxes. Notwithstanding any provision in this Agreement,
Purchaser will be responsible, and shall timely pay and discharge in full, any
and all sales, use, value added, documentary, stamp, gross receipts,
registration, transfer, conveyance, excise, license, penalty, addition to tax,
interest or assessment related thereto and similar Taxes (collectively, the
“Transfer Taxes”) incident to the purchase and sale of the Assets and assumption
of Assumed Liabilities, whether under Laws such Transfer Taxes are imposed on
Purchaser or Seller. Each Party shall cooperate with all reasonable requests of
the other Party in connection with the filing

8

--------------------------------------------------------------------------------



by such other Party of any Tax Returns for such Transfer Taxes no later than the
due dates thereof, as such dates may be extended. Purchaser shall pay any such
Transfer Taxes that may be levied on or assessed against Seller and, if Seller
pays such Transfer Taxes, reimburse Seller.
ARTICLE III
CLOSING AND RELATED MATTERS
3.01    Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on a mutually agreeable date (the “Closing
Date”) that shall be no later than the later of (a) the Target Date, and (b) a
date not later than the first Business Day that is at least thirty (30) days
after the satisfaction of all conditions precedent set forth in Article V of
this Agreement; provided, however, that if agreeable to both Parties, the
Closing Date may be an alternative Business Day. The Closing shall be effective
12:01 a.m. on the Closing Date (“Effective Time”), or such other time as shall
be mutually agreed by Seller and Purchaser.
3.02    Pre-Closing Aggregate Deposit Balance; Post-Closing Reconciliation. The
Parties hereto acknowledge that the precise aggregate balance of all Deposits as
of the Effective Time cannot be determined until a date after the Closing Date
on account of certain uncollected funds and other contingencies affecting an
accurate determination of such balance as of such date. Accordingly, the Parties
hereto agree that an amount equal to the aggregate balance of all Deposits shall
be paid by Seller to Purchaser as follows:
(a)Seller will pay to Purchaser at the Closing, by wire transfer in immediately
available funds to an account designated by Purchaser, an amount equal to the
aggregate balance of all Deposits computed as if the Effective Time occurred at
the close of business on the first Business Day prior to the Closing Date (such
amount, the “Pre-Closing Aggregate Deposit Balance”). At 9:00 a.m. Eastern Time
on the morning of the Closing (or earlier, to the extent reasonably
practicable), Purchaser shall cause Parent (as servicer in the Program) to
deliver to Seller and Purchaser a statement, in form and substance reasonably
acceptable to Seller and Purchaser (the “Pre-Closing Statement”), showing the
computation of the Pre-Closing Aggregate Deposit Balance.
(b)After the Closing, the Parties hereto shall cooperate with all reasonable
requests of the other (including giving a Party commercially reasonable access
to the books and records and knowledgeable employees of the other) in the prompt
determination of the final aggregate balance of all Deposits as of the Effective
Time, after taking into account any increase or decreases in the amount of the
Deposits on account of necessary adjustments, chargebacks, account credit,
account debits, uncollected funds or otherwise, whether initially received by
Seller or by Purchaser (the “Preliminary Final Aggregate Deposit Balance”).
Purchaser shall cooperate with any such reasonable requests from Seller, and to
deliver to Seller a statement (in form and substance reasonably acceptable to
Seller and Purchaser) (the “Final Statement”) showing the computation of the
Preliminary Final Aggregate Deposit Balance together with a reconciliation to
the Pre-Closing Aggregate Deposit Balance. Purchaser shall deliver the Final
Statement to Seller no later than ninety (90) days following the Closing Date.
(c)If a Party has any objections to the Final Statement, it shall give written
notice of such objections to the other Party no later than thirty (30) calendar
days following

9

--------------------------------------------------------------------------------



receipt of such Final Statement, in which case the Parties hereto shall act
diligently and in good faith to resolve all of such Party's objections. If the
Parties are unable to resolve a Party's objections within such thirty (30) day
period, the Parties hereto shall submit their dispute to an independent
accounting firm of recognized national standing (that shall not be the regular
accounting firm of Purchaser, Seller, Retailer or Parent), that shall resolve
such dispute and deliver a statement in respect thereof as soon as practicable
(and the fees and expenses of such accounting firm shall be shared equally by
Purchaser and Seller). The Preliminary Final Aggregate Deposit Balance shall be
conclusive and binding on the Parties hereto (absent manifest error) unless a
Party shall have objected to the Final Statement in accordance with the
provisions hereof, in which case the Preliminary Final Aggregate Deposit
Balance, as finally determined by mutual agreement of the Parties hereto or such
accounting firm, as the case may be, shall be conclusive and binding on the
Parties hereto (the “Final Aggregate Deposit Balance”). Not later than one (1)
Business Day following the determination of the Final Aggregate Deposit Balance,
(i) if the Pre-Closing Aggregate Deposit Balance is less than the Final
Aggregate Deposit Balance, then Seller shall deliver to Purchaser the amount of
such deficit, and (ii) if the Pre-Closing Aggregate Deposit Balance is greater
than the Final Aggregate Deposit Balance, then Purchaser shall deliver to Seller
the amount of such excess.
(d)All payments to be made pursuant to this Section 3.02 shall be made by wire
transfer of immediately available funds to an account specified by the recipient
of such funds.
3.03    Intentionally Omitted.
3.04    Closing Deliveries.
(a)Closing Deliveries of Seller. At the Closing, Seller shall deliver to
Purchaser:
(i)a certificate signed by an appropriate officer of Seller stating that (A)
each of the representations and warranties of Seller is true and correct in all
material respects (or, if such representation and warranty is qualified by a
standard of materiality, in all respects) at the Effective Time with the same
force and effect as if such representations and warranties had been made at the
Effective Time, and (B) Seller has duly performed and complied in all material
respects with all covenants and agreements contained herein required to be
performed or complied with by Seller at or before the Closing (the “Seller
Officer's Certificate”);
(ii)evidence of payment to Purchaser, by wire transfer in immediately available
funds to an account designated by Purchaser, of the Pre-Closing Aggregate
Deposit Balance (the “Evidence of Payment”);
(iii)the Assignment of Assets and Assumption of Liabilities, duly executed by
Seller; and
(iv)any required consent to assignment of the Sublicense Agreements by Seller.

10

--------------------------------------------------------------------------------



(b)Closing Deliveries of Purchaser. At the Closing, Purchaser shall deliver to
Seller:
(i)a certificate signed by an appropriate officer of Purchaser stating that (A)
each of the representations and warranties of Purchaser is true and correct in
all material respects (or, if such representation and warranty is qualified by a
standard of materiality, in all respects) at the Effective Time with the same
force and effect as if such representations and warranties had been made at the
Effective Time, and (B) Purchaser has duly performed and complied in all
material respects with all covenants and agreements contained herein required to
be performed or complied with by Purchaser at or before the Closing (the
“Purchaser Officer's Certificate”);
(ii)the Assignment of Assets and Assumption of Liabilities, duly executed by
Purchaser; and
(iii)directions to Parent to provide Purchaser with (A) an electronic file that
indicates for each Deposit the account number and outstanding principal balance
thereof, and (B) a certification that such file as true and correct as of a
mutually agreed upon recent date and time (the “Electronic File Transfer
Request”).
3.05    Intermediary Services. Purchaser shall use commercially reasonable
efforts to establish a direct connection with Retailer before the Target Date,
so that Seller does not need to provide Intermediary Services (as defined in the
Program Agreement).  If a direct connection between Purchaser and Retailer has
not been established on or before the Closing Date, Seller will provide
Intermediary Services to Purchaser for a period of not more than ninety (90)
days on the same terms and conditions that Seller provided Intermediary Services
before the assignment of the Program Agreement to Purchaser, which terms and
conditions are hereby incorporated by reference; provided, however, that (i)
Purchaser shall indemnify Seller for any claims or losses in connection with
Seller's provision of the Intermediary Services, except to the extent caused by
Seller's  or its Representatives' gross negligence, intentional misconduct, or
violation of Law, (ii) Seller agrees to extend such ninety (90) day period for a
reasonable period to accommodate a delay in establishing such direct connection
that Purchaser demonstrates is attributable to Retailer; and (iii) for
Intermediary Services provided by Seller after assignment of the Program
Agreement to Purchaser, each month Purchaser shall pay to Seller two percent
(2%) of the fees charged for the initial sale or load for which such
Intermediary Services were provided in the previous month (for the avoidance of
doubt, this shall serve as the only compensation to Seller with respect to the
provision of Intermediary Services).
3.06    Obtaining Approvals. Each Party agrees to use commercially reasonable
efforts to take the following actions, as reasonably necessary to consummate the
transactions contemplated hereby: (a) timely obtain all approvals and consents
from any Person other than the other Party (including all Governmental
Entities), (b) timely make or give all filings with and notices to all Persons
other than a Party (including all Governmental Entities), and (c) provide
promptly to the other Party or to all other Persons (including all Governmental
Entities) all information reasonably required to be provided to such other Party
or such other Person. Without limiting the foregoing, the Parties shall use
commercially reasonable efforts to obtain consent from Retailer and Parent to
the transactions contemplated by this Agreement in the form

11

--------------------------------------------------------------------------------



attached hereto as Exhibit 3.06, or such other form as the Parties may mutually
agree upon (“Retailer Consent”).
3.07    Closing of Transaction. Each Party shall (a) use its commercially
reasonable efforts to cause all conditions to Closing applicable to it to be
satisfied by the Target Date and to otherwise consummate the Closing by such
date, and (b) promptly notify the other Party if it has any reason to believe
that any condition to Closing applicable to it will not be satisfied by the
Target Date. Upon request by a Party, the other Party will provide reasonable
assurances to such Party that actions necessary for such other Party to take to
satisfy such conditions to Closing have been or will be taken in a timely
manner.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
4.01    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:
(a)Standing. Such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction under which it was formed;
(b)Power. Such Party has all requisite organizational power and authority to
enter into the Transaction Documents, to perform its obligations thereunder and
to consummate the transactions contemplated thereby;
(c)Qualification. Such Party is duly qualified to do business in each
jurisdiction in which the performance of its obligations under the Transaction
Documents requires it to be so qualified;
(d)Authorization. The execution and delivery of the Transaction Documents, the
performance by such Party of its obligations thereunder and the consummation by
such Party of the transactions contemplated thereby have been duly authorized by
all necessary organizational action on the part of such Party;
(e)Binding Agreement. Upon the execution and delivery of a Transaction Document,
such Transaction Document will constitute the legal, valid and binding
obligations of such Party, enforceable against such Party in accordance with the
terms thereof, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application referring to or affecting the enforcement of creditors' rights, or
by general equitable principles;
(f)Governmental Approvals. The execution and delivery by such Party of the
Transaction Documents, the performance by such Party of its obligations
thereunder, and the consummation by such Party of the transactions contemplated
thereby, will not require any notification to, filing with or consent, approval,
order, authorization or other action of any Governmental Entity (“Governmental
Approval”), other than (i) in the case of Purchaser, a Bank Merger Act
application to be filed with the Board of Governors of the Federal Reserve
System, and (ii) in the case of Seller, an application for bulk sale approval to
be filed by Seller with the Office of the Comptroller of the Currency.

12

--------------------------------------------------------------------------------



(g)Third Party Approvals. The execution and delivery by such Party of the
Transaction Documents, the performance by such Party of its obligations
thereunder, and the consummation by such Party of the transactions contemplated
thereby, will not require any notification to, filing with or consent, approval,
order, authorization or other action of any Person that is not a Party or a
Governmental Entity (“Third Party Approvals”), other than (i) the Retailer
Consent, (ii) the consent of the relevant payment card network with respect to
the transfer of bank identification numbers used in the Program; and (iii) any
required consent of the parties to the Sublicense Agreements other than Seller.
(h)No Conflicts. The execution and delivery by such Party of the Transaction
Documents, the performance by such Party of its obligations thereunder, and the
consummation of the transactions contemplated thereby (i) will not result in or
cause any violation of, or constitute a default under, any provision of the
articles or bylaws of such Party, (ii) will not conflict with or violate any Law
(including any governmental order) applicable to or binding upon such Party, and
(iii) will not conflict with, result in any breach of, constitute a default (or
event that, with the giving of notice or lapse of time, or both, would become a
default) under any agreement or other obligation of such Party (provided that,
for purposes of this subsection (h), such Party shall be deemed to have
satisfied any requirement to make or obtain all Governmental Approvals specified
in Section 4.01(f) and all Third Party Approvals specified in Section 4.01(g));
(i)Legal Proceedings. There are no Proceedings pending or, to the knowledge of
such Party, threatened against or affecting such Party which, individually or in
the aggregate, would, if adversely determined, have a material adverse effect on
such Party or the ability of such Party to consummate the transactions
contemplated hereby and perform its obligations hereunder;
(j)Brokers. Neither such Party nor its Affiliates or any of their respective
Representatives has employed any broker, finder or financial advisor or incurred
any liability for fees or commissions in connection with the negotiations
relating to or the transactions contemplated by this Agreement; and
(k)Compliance with Laws and Network Requirements. Except as otherwise disclosed
in writing to Purchaser prior to the Closing, or as otherwise may be known to
Purchaser or Parent, Seller has not received any notice from a payment network,
a Governmental Entity or Person threatening that the Program, the Deposits, the
Acquired Contracts or the Prepaid Cards have failed to comply in a material way
with any Laws or Network Requirements.
4.02    Seller Representations and Warranties. Seller hereby represents and
warrants to Purchaser that (a) Seller has good and marketable title to all of
the Assets, free and clear of all Encumbrances, (b) after giving effect to the
Closing, and subject to satisfying the requirement to make or obtain all
Governmental Approvals specified in Section 4.01(f) and all Third Party
Approvals specified in Section 4.01(g), Purchaser will own and have good and
marketable title to the Assets, free of all Encumbrances, and (c) Purchaser's
use of the Marks of Seller in accordance with the license granted under Section
8.03 will not infringe on the trademark, copyright or other intellectual
property of any third party.

13

--------------------------------------------------------------------------------



4.03    Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE
IV, THE SALE AND TRANSFER BY SELLER TO PURCHASER OF ALL ASSETS AND ANY
ASSUMPTION OF LIABILITIES UNDER THE TRANSACTION DOCUMENTS SHALL BE MADE IN “AS
IS” AND “WHERE IS” CONDITION, AND WITHOUT ANY REPRESENTATIONS OR WARRANTIES
WHATSOEVER WITH RESPECT TO SUCH ASSETS OR LIABILITIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR A
SPECIFIC PURPOSE.
4.04    Survival. The representations and warranties made by a Party shall,
regardless of any investigation made or to be made by or on behalf of such
Party, survive the Closing and continue in full force and effect solely for a
period of twelve (12) months; provided, however, that if a Person entitled to
indemnification pursuant to Article VI shall have given notice of a claim for
indemnification to such Party pursuant to such Article VI prior to the
expiration of the applicable representation and warranty made by such, then such
representation and warranty shall survive as to such claim until such time as
such claim shall have been finally resolved.
ARTICLE V
CONDITIONS TO CLOSING
5.01    Conditions to Obligation of Seller. The obligations of Seller to
consummate the transactions contemplated hereby are subject to the satisfaction
of the following conditions precedent on or before the Closing Date, any of
which may be waived by Seller:
(a)The Guaranty shall remain in full force and effect and Parent shall not be in
default thereunder or indicated any unwillingness to perform its obligations
thereunder;
(b)Seller shall have received the Purchaser Officer's Certificate, and the
Assignment of Assets and Assumption of Liabilities, each delivered in accordance
with Section 3.04(b);
(c)All Governmental Approvals and Third Party Approvals necessary to effect the
transactions contemplated hereby (including the expiration of all applicable
waiting periods) shall have been received;
(d)There shall not be threatened, instituted or pending any action or other
Proceeding before any Governmental Entity (i) challenging the legality of the
transactions contemplated by the Transaction Documents or the terms of any
thereof or (ii) seeking to prohibit the transactions contemplated by the
Transaction Documents;
(e)Seller shall have received all documents required to be received from
Purchaser on or prior to the Closing Date, all in form and substance reasonably
satisfactory to Seller; and
(f)Seller shall have entered into an agreement with the Internal Revenue Service
to terminate the IRS Agreement with respect to Prepaid Cards (other than
Suspected Fraudulent Cards as of the Effective Date) and Deposits in a form and
substance acceptable to

14

--------------------------------------------------------------------------------



Seller and, to the extent that such agreement with the IRS imposes obligations
on Purchaser, to Purchaser.
5.02    Conditions to Obligation of Purchaser. The obligation of Purchaser to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date, any of which may be waived by Purchaser:
(a)Purchaser shall have received the Seller Officer's Certificate, the Evidence
of Payment, the Assignment of Assets and Assumption of Liabilities, each
delivered in accordance with Section 3.04(a), and the Electronic File Transfer
Request in accordance with Section 3.04(b)(iii);
(b)All Governmental Approvals and Third Party Approvals necessary to effect the
transactions contemplated hereby (including the expiration of all applicable
waiting periods) shall have been received (including, but not limited to,
consent to assignment of the Sublicense Agreements);
(c)There shall not be any threatened, instituted or pending any action or other
Proceeding of any Governmental Entity (i) challenging the legality of the
transactions contemplated by the Transaction Documents or the terms of any
thereof or (ii) seeking to prohibit the transactions contemplated by the
Transaction Documents; and
(d)Purchaser shall have received all documents required to be received from
Seller on or prior to the Closing Date, all in form and substance reasonably
satisfactory to Purchaser.
ARTICLE VI
INDEMNIFICATION
6.01    Indemnity of Purchaser. Seller will indemnify, defend, and hold harmless
Purchaser and its Affiliates and each of their respective directors, officers,
employees, agents, successors and permitted assigns from and against, and pay
and reimburse each such Person for, any and all Losses that such Person incurs
or suffers, which arise, result from or relate to (a) any breach or inaccuracy
of any representation or warranty made by Seller under this Agreement, or (b)
the failure by Seller to perform or comply with any of the covenants or
agreements to be performed or complied with on the part of Seller under a
Transaction Document.
6.02    Indemnity of Seller. Purchaser will indemnify, defend, and hold harmless
Seller and its Affiliates and each of their respective directors, officers,
employees, agents, successors and permitted assigns from and against, and pay
and reimburse each such Person for, any and all Losses that any such Person
incurs or suffers, which arise, result from or relate to (a) any breach or
inaccuracy of any representation or warranty made by Purchaser under this
Agreement, (b) the failure by Purchaser to perform or comply with any of the
covenants or agreements to be performed or complied with on the part of
Purchaser under this Agreement, and (c) any use of Seller's Marks in connection
with Purchaser's operation of the Program after the Effective Time, except to
the extent such Losses are attributable to Seller's violation of the
intellectual property rights of another Person.

15

--------------------------------------------------------------------------------



6.03    Indemnification Procedures for Third Party Claims.
(a)A Person entitled to indemnification under this Article VI (an “Indemnified
Party”) will give prompt written notice to the Party obligated to provide the
indemnity hereunder (the “Indemnifying Party”) of any claim, assertion, event,
condition or proceeding by any third party concerning any liability or damage as
to which the Indemnified Party may request indemnification under this
Article VI. The failure to give such notice will not relieve the Indemnifying
Party from liability hereunder unless and solely to the extent the Indemnifying
Party did not know of such event and such failure results in the forfeiture of
substantial rights or defenses.
(b)An Indemnifying Party will have the right, upon written notice to the
Indemnified Party, to conduct at its expense the defense against any third party
claim in its own name, or, if necessary, in the name of the Indemnified Party.
When the Indemnifying Party assumes the defense, the Indemnified Party will have
the right to approve the defense counsel and the Indemnified Party will have no
liability for any compromise or settlement of any claim that is effected without
its prior written consent, unless the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party and such compromise or
settlement includes a release of each Indemnified Party from any liabilities
arising out of the third party claim.
(c)If the Indemnifying Party delivers a notice electing to conduct the defense
of a third party claim, the Indemnified Party will, at the Indemnifying Party's
expense, cooperate with and make available to the Indemnifying Party such
assistance, personnel, witnesses and materials as the Indemnifying Party may
reasonably request. If the Indemnifying Party does not deliver a notice electing
to conduct the defense of a third party claim, the Indemnified Party will have
the sole right to conduct such defense and the Indemnified Party may pay,
compromise or defend such third party claim or proceeding at the Indemnifying
Party's expense. Regardless of whether the Indemnifying Party defends the third
party claim, the Indemnified Party will have the right at its sole expense to
participate in the defense assisted by counsel of its own choosing.
ARTICLE VII
TERMINATION
7.01    Termination.
(a)A Party may, upon prior written notice to the other Party, terminate this
Agreement if the other Party fails to comply with any representation, warranty,
covenant or agreement hereunder if such breach is incapable of being cured by
the breaching Party or, if capable of being cured, is not cured by the breaching
Party within thirty (30) days after written notice of such breach from the
non-breaching Party.
(b)A Party may, upon written notice to the other Party, terminate this Agreement
if any request for a Governmental Approval needed to consummate the transactions
contemplated hereby is finally denied or disapproved by the respective
Governmental Authority; provided, however, that a request for additional
information from, or undertakings by, the applicant, as a condition for
approval, shall not be deemed to be a denial or disapproval so long

16

--------------------------------------------------------------------------------



as the applicant diligently provides the requested information or agrees to the
requested undertaking. If any Governmental Authority requests that an
application be withdrawn and the applicant, in consultation with the other Party
to this Agreement, is unable to resolve the concern or objections of such
Governmental Authority within a reasonable period of time, the regulatory
application shall be deemed to have been denied. If an application is denied but
is subject to an appeal, petition for review, or similar such act on the part of
the applicant (hereinafter referred to as the “Appeal”), then the application
will be deemed denied unless the applicant and the other Party agree (as
determined in their sole and absolute discretion) in writing to appeal the
denial and the applicant prepares and timely files such Appeal and continues the
appellate process for purposes of obtaining the necessary approval; provided,
however, that each Party shall have the right, at its election, to terminate
this Agreement if such Appeal remains unresolved for a period exceeding thirty
(30) days.
(c)A Party may, upon written notice to the other Party, terminate this Agreement
if the Closing shall not have occurred on or before December 31, 2013; provided,
however, that the right to terminate this Agreement pursuant to this clause (c)
by a Party hereto shall not be available to a Party whose failure to fulfill any
obligation under this Agreement or satisfy any condition hereunder, in violation
of any provision contained herein, shall have been the cause of the failure of
the Closing to occur on or before such date. Such termination shall be without
penalty to any Party.
(d)Seller may, upon written notice to Purchaser, terminate this Agreement if
Parent breaches or repudiates any material representation, warranty, covenant or
obligation under the Guaranty; provided, however, that Seller shall give
Purchaser and Parent written notice and not less than fifteen (15) business days
to cure any such breach.
7.02    Survival. The provisions of Sections 2.04, 3.05 and 4.04, Article VI,
this Section 7.02, Article VIII, and Articles IX and X shall survive termination
of this Agreement; provided, however, that Seller reserves the right to
terminate the provisions of Section 8.03 upon written notice to Purchaser if
Purchaser breaches any material representation, warranty, covenant or obligation
of this Agreement that survives termination hereof or Parent breaches any
material representation, warranty, covenant or obligation under the Guaranty;
provided, however, that Seller shall give Purchaser written notice and not less
than fifteen (15) business days to cure any such breach.
ARTICLE VIII
OBLIGATIONS AFTER CLOSING
8.01    Performance of Obligations. After the Effective Time, Purchaser shall
pay, honor, perform and otherwise discharge the Assumed Liabilities in
accordance with the terms thereof, and shall comply with all Laws and Network
Requirements with respect to the Purchased Assets and the Assumed Liabilities.
8.02    Program Materials. Purchaser shall use commercially reasonable efforts
to take the following actions as soon as reasonably practicable after the
Closing Date: (a) after utilizing existing inventory, replace existing card
stock, signage or display materials in Retailer locations or use in the Program
(a “Reset”) that contain Seller's Marks or indicate Seller as the issuer of

17

--------------------------------------------------------------------------------



the Prepaid Cards; (b) to the extent not otherwise required prior to Closing by
any Governmental Entity, Laws or Network Requirements, notify Cardholders (for
whom valid addresses are available) of Purchaser's purchase and assumption of
their Prepaid Card, Cardholder Agreement and Deposit (which notices shall be in
form and content mutually agreed upon by the Parties); and (c) re-issue any
Prepaid Cards in its own name and without Seller's Marks only with respect to
lost, stolen, damaged, destroyed or expired Prepaid Cards; provided, however
that Purchaser shall complete the Reset and perform its obligations under
Section 8.02(b) no later than ninety (90) days after the Closing Date.
8.03    License to Use Marks. Seller grants to Purchaser a non-exclusive,
non-transferable, royalty-free license to use the Marks in connection with
Purchaser's performance of the Assumed Liabilities, until Purchaser is required
to cease using the Marks under Section 8.02. Purchaser will use the Marks in
accordance with commercially reasonable written instructions provided to
Purchaser by Seller. Except as expressly provided in this Section 8.03,
Purchaser: (a) is not acquiring any right, title or interest in the Marks and
will not take any action inconsistent with the Seller's ownership of the Marks;
and (b) shall not use name or any related mark, logo or similar proprietary
designation of Seller or its Affiliates. Any goodwill arising from Purchaser's
use of Seller's Marks will inure solely to the benefit of Seller.
8.04    Payments After Closing. All payments and reimbursements by any third
party after the Effective Time in the name of or to a Party to which the other
Party is entitled in accordance with the provisions of this Agreement shall be
held by such Party as custodian for the other Party and, as soon as practicable
but in any event not later than ten (10) Business Days of receipt by such Party
of any such payment or reimbursement, such Party shall pay over to the other
Party the amount of such payment or reimbursement.
8.05    Other Post-Closing Matters.
(a)If after the Closing Date, Seller in good faith determines that it is
obligated to honor a demand from any Person (including a holder of a Prepaid
Card or the Internal Revenue Service) for payment or remittance of any Deposit
assumed by Purchaser pursuant to this Agreement, or any portion thereof, and
Seller notifies Purchaser of such determination, then: (i) promptly after
receiving such notification, Purchaser shall freeze the Deposit or portion
thereof with respect to which the Purchaser was notified and not allow any
additional withdrawal or use of such frozen amount of the Deposit; and (ii) upon
confirmation that Seller has paid or remitted the amounts for which Seller in
good faith determined it was obligated to pay or remit, Purchaser shall promptly
transfer such frozen amount to Seller; provided, however, that (A) Purchaser
shall not be obligated to freeze a Deposit or transfer funds to Seller from such
a frozen Deposit to the extent that such actions would violate Law or
Purchaser's obligations to the Cardholder, and (B) Seller shall indemnify
Purchaser against any third party claims asserted against Purchaser that are
directly attributable to Purchaser's compliance with Seller's request to freeze
a Deposit and/or transfer to Seller any amounts with respect thereto pursuant to
this Section 8.05(a).
(b)If after the Closing Date, Seller determines that a Suspected Fraudulent
Deposit should be refunded to a Cardholder, Purchaser agrees to process a refund
to such Cardholder on Seller's behalf, as long as Seller reimburses Purchaser
for the amount refunded

18

--------------------------------------------------------------------------------



and provides Purchaser with the address to which the refund check should be sent
by ordinary mail.
(c)If after the Closing Date, a Retailer sells any Prepaid Card bearing Seller's
Marks to a Cardholder, then (i) Purchaser will, at the time each such Prepaid
Card is activated (A) notify the Cardholder activating the Prepaid Card, using
language agreeable to Seller, that Purchaser shall be the issuing bank of such
Prepaid Card, and (B) offer to refund to the Cardholder any funds on such
Prepaid Card and any purchase price for the Prepaid Card paid by the Cardholder,
at no cost to the Cardholder, if the Cardholder objects to going forward with
activating his or her Prepaid Card; and (ii) for a period of at least six (6)
months after the purchase of the Prepaid Card, not impose any change in terms
that is adverse to the consumer with respect to fees and charges imposed on the
Cardholder or that shall cause such sale to have been unfair or deceptive,
except as may be required by Law or with Seller's prior written consent.
8.06    Tax Cooperation. Seller and Purchaser agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
the Program as is reasonably necessary for the filing of any Tax Return, for the
preparation for any audit, for the prosecution or defense of any action relating
to any proposed adjustment.  Seller and Purchaser shall use commercially
reasonable efforts to cooperate with each other in the conduct of any audit or
other proceedings involving the Program for any Tax purposes. This Section 8.06
shall not be construed to require Seller or Purchaser to make available its Tax
Returns (or any other information relating to its Taxes that it deems
confidential).
8.07    Further Assurances. On and after the Closing Date, each Party shall,
from time to time and at its own cost and expense: (a) give such further
commercially reasonable assistance to the other Party and shall execute,
acknowledge and deliver such acknowledgments and other instruments and take such
further actions as may be reasonably necessary or appropriate, or reasonably
requested by the other Party, effectively to vest in Purchaser full, legal and
equitable title to the Assets to enable Purchaser to perform and discharge the
Assumed Liabilities assumed by Purchaser hereunder, to evidence and effect the
sale, delivery and transfer of the Assets to Purchaser, to confirm or evidence
the assumption by Purchaser of the Assumed Liabilities; and (b) promptly notify
the other Party if it receives notice of any matter related to the Program that
affects the other Party's rights or obligations and use good faith efforts to
address any such matters in a cooperative manner.
8.08    Non-Competition. Beginning on the Closing Date, and until December 31,
2015, Seller will not enter into an arrangement with a Retailer under which
Seller provides a general purpose, reloadable prepaid card bearing Retailer's
marks, logos, or other proprietary designations or otherwise offered at
Retailer.
8.09    Servicing Agreement Obligations. Nothing in this Agreement shall serve
to release any party to the Servicing Agreement from any indemnity obligations
under the Servicing Agreement or any liability under the Servicing Agreement for
any act or omission prior to the Closing Date.

19

--------------------------------------------------------------------------------



ARTICLE IX
CONFIDENTIALITY
9.01    Confidentiality.
(a)From and after the execution of this Agreement, each Party shall keep
confidential and not disclose to any third party all Confidential Information of
the other Party, and shall not use the Confidential Information of the other
Party for any purpose other than performing or enforcing its rights and
obligations under this Agreement. Each Party shall use reasonable efforts to
protect the Confidential Information of the other Party from unauthorized use,
disclosure or duplication.
(b)Notwithstanding subsection (a), a Party may use and disclose Confidential
Information of the other Party (i) to the extent required by Law, including
under securities disclosure laws, or upon the request of any Governmental Entity
having regulatory jurisdiction over such Party or an Affiliate of such Party;
provided, in either case, that each Party shall, to the extent practicable and
permitted by Law, provide advance notice to the other Party prior to any such
disclosure; and (ii) to its Representatives (including such Party's auditors and
counsel) and other third parties in connection with performance of its
obligations or enforcement of its rights under this Agreement, in either case to
the extent there is a need-to-know; provided, that, (A) such Representative or
third party agrees to be bound by confidentiality provisions that are
substantially the same as this Section 9.01, and (B) such Party shall be liable
to the other Party if an Representative or third party to whom such Party
provides Confidential Information of the other Party uses or discloses such
Confidential Information in a manner that would violate this Section 9.01 if
used or disclosed by such Party.
9.02    Data Security.
(a)To the extent that Seller provides Purchaser or its Representatives with NPI
from the Program in connection with this Agreement, Purchaser shall establish
and maintain appropriate administrative, technical and physical safeguards
designed to (a) protect the security, confidentiality and integrity of such NPI,
(b) ensure against any anticipated threats or hazards to its security and
integrity of such NPI, (c) protect against unauthorized access to or use of such
NPI or associated records which could result in substantial harm or
inconvenience to any Cardholder or other Person, and (d) ensure the secure
disposal of such NPI if this Agreement is terminated without Closing, except to
the extent that Purchaser has other rights to use and disclose such NPI. If
Purchaser becomes aware of any unauthorized use, modification, destruction or
disclosure of, or access to, such NPI, Purchaser shall, as soon as practicable,
notify Seller and shall cooperate with the reasonable requests of Seller to
assess the nature and scope of such incident, to contain and control such
incident to prevent further unauthorized access to or use of such NPI, and to
provide prompt notice to any affected Cardholder or other Person.
(b)To the extent that Seller retains NPI from the Program after the Closing,
Seller shall establish and maintain, at Seller's expense, appropriate
administrative, technical and physical safeguards designed to (a) protect the
security, confidentiality and integrity of such NPI, (b) ensure against any
anticipated threats or hazards to its security and integrity of such

20

--------------------------------------------------------------------------------



NPI, (c) protect against unauthorized access to or use of such NPI or associated
records which could result in substantial harm or inconvenience to any
Cardholder or other Person, and (d) ensure the secure disposal of such NPI. If
Seller becomes aware of any unauthorized use, modification, destruction or
disclosure of, or access to, such NPI, Seller shall, as soon as practicable,
notify Purchaser and shall, at Seller's expense, cooperate with the reasonable
requests of Purchaser to assess the nature and scope of such incident, to
contain and control such incident to prevent further unauthorized access to or
use of such NPI, and to provide prompt notice to any affected Cardholder or
other Person.
ARTICLE X
GENERAL PROVISIONS
10.01    Press Releases. Each Party agrees that any press release or other
public announcement by such Party pertaining to the transactions contemplated
hereby shall be coordinated with the other Party; provided, however, that
nothing contained herein shall prohibit a Party from making any disclosure which
its counsel deems necessary by Law.
10.02    Governing Law. This Agreement and any and all related matters shall be
governed by and construed and interpreted in accordance with the internal laws
of the State of Utah applicable to contracts made and performed in such State
without regard to its conflict of law principles.
10.03    WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES.
(a)EACH PARTY HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO RECOVER PUNITIVE,
EXEMPLARY, CONSEQUENTIAL OR SIMILAR DAMAGES RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL
NOT LIMIT AN INDEMNIFYING PARTY'S OBLIGATION TO INDEMNITY FOR SUCH DAMAGES IN
CONNECTION WITH THIRD PARTY CLAIMS.
(b)EACH PARTY HEREBY UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
10.04    Amendment. Any amendment of this Agreement must be in writing and duly
executed by both Parties.
10.05    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the remaining
provisions. If any provision of this Agreement is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the Parties to this Agreement to the extent possible.
10.06    Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been given or made (a) on the date of delivery, if personally
delivered to the Person identified below, (b) three

21

--------------------------------------------------------------------------------



(3) Business Days after mailing if mailed by certified or registered mail,
postage prepaid, return receipt requested, and (c) one (1) Business Day after
delivery to any overnight express courier service, addressed as follows (until
notice of another address or additional addresses has been received by the other
Party):
If to Seller:
GE Capital Retail Bank
170 West Election Road, Suite 125
Draper, Utah 84020
Attention: President
With copy to:
GE Retail Finance
777 Long Ridge Road
Stamford, CT 06902
Attention: General Counsel
If to Purchaser, to:
Green Dot Bank
1675 North Freedom Blvd.
Provo, Utah 84604
Attention: Chief Executive Officer
With copy to:
Green Dot Corporation
3465 East Foothill Boulevard
Pasadena, California 91107
Attention: General Counsel
10.07    Waiver of Compliance with Bulk Sales Laws. The Parties hereby waive
compliance by them in connection with the transactions contemplated by this
Agreement with the provisions of Article 6 of the Uniform Commercial Code as
adopted in states where any of the Assets are located, and any other applicable
bulk sales laws with respect to or requiring notice to any of the Seller's
creditors, in effect as of the Closing Date.
10.08    Expenses; Risk of Loss. Except as otherwise provided herein, each Party
will pay its own fees and expenses incurred in connection with the transactions
contemplated by this Agreement.
10.09    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute one and the same instrument. The Parties may execute and
deliver this Agreement electronically, including by facsimile.

22

--------------------------------------------------------------------------------



10.10    Parties in Interest; Assignment; Third Party Rights. All covenants and
agreements contained in this Agreement by or on behalf of a Party shall bind and
inure to the benefit of its respective successors and permitted assigns. A Party
may not, however, assign its rights hereunder or delegate its obligations
hereunder to any other Person without the express prior written consent of the
other Party hereto. It is the intention of the Parties that nothing in this
Agreement shall be deemed to create any right with respect to any Person other
than a Party, except to the extent that a Person is entitled to indemnity as
expressly provided in Article VI.
10.11    Entire Agreement. This Agreement, including the Schedules and Exhibits
hereto, constitutes and contains the entire agreement of the Parties with
respect to the subject matter hereof and supersedes any prior agreement between
the Parties.
10.12    Waiver. The waiver of a breach of any term or condition of this
Agreement must be in writing signed by the Party sought to be charged with such
waiver and such waiver shall not be deemed to constitute the waiver of any other
breach of the same or of any other term or condition of this Agreement.
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 
GE CAPITAL RETAIL BANK
 
 
 
 
 
 
 
By:
/s/ Margaret M. Keane
 
Name:
Margaret M. Keane
 
Title:
CEO, GE Capital Retail Bank
 
 
 
 
GREEN DOT BANK
 
 
 
 
 
 
 
By:
/s/ Lewis Goodwin
 
Name:
Lewis Goodwin
 
Title:
President and CEO




23

--------------------------------------------------------------------------------



EXHIBIT 1.01
GUARANTY
This GUARANTY, dated June 7, 2013 (the “Guaranty”), is given by Green Dot
Corporation, a Delaware corporation (the “Guarantor”), in favor of GE Capital
Retail Bank, a federal savings bank (the “Seller”).
1.    Unconditional Guaranty. In consideration of and to induce the Seller to
consummate the transactions contemplated by that certain Agreement to Purchase
Assets and Assume Liabilities, dated June 7, 2013 (as amended, modified or
supplemented from time to time in accordance with the terms thereof,
the “Purchase Agreement”; capitalized terms used herein without definition shall
have the respective meanings ascribed to them in the Purchase Agreement), by and
between the Seller and Green Dot Bank, a bank chartered under the laws of Utah
(the “Purchaser”) and a wholly-owned subsidiary of the Guarantor, the Guarantor
unconditionally, absolutely and irrevocably hereby guarantees to the Seller and
its successors and assigns the obligations to indemnify, pay and reimburse the
Seller for Losses pursuant to Article VI of the Purchase Agreement
(collectively, the “Obligations”), in accordance with the terms hereof. The
Guarantor further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Seller in enforcing this Guaranty or any Obligations.
This Guaranty is a present, irrevocable and continuing guaranty of payment and
is not limited to a guaranty of collectability. The Guarantor agrees that the
Seller may resort to the Guarantor for payment or performance of any of the
Obligations, when due, whether or not the Purchaser has proceeded against any
other obligor principally or secondarily liable for any Obligations, including
the Purchaser. The Seller shall not be obligated to file any claim relating to
the Obligations against the Purchaser, including any claim in the event that the
Purchaser becomes subject to a bankruptcy, insolvency, reorganization or similar
proceeding, and the failure of the Seller to file any such claim in such
instance shall not affect the Guarantor's obligations hereunder.
2.    Absolute Guaranty. The obligations of the Guarantor under or in respect of
this Guaranty are independent of the Obligations under or in respect of the
Purchase Agreement or any other Transaction Document, and a separate action or
actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Purchaser or
whether the Seller or any other party is joined in any such action or actions.
The obligations and liability of the Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
(a)    any change or extension in the time of any payment of, or in any other
term of, all or any of the Obligations under or in respect of the Purchase
Agreement or any other Transaction Document, or any other amendment,
modification, supplement or waiver of or any consent to departure from the
Purchase Agreement or any other Transaction Document; or



--------------------------------------------------------------------------------



(b)    any change, restructuring or termination of the corporate structure or
existence of the Seller, the Purchaser or the Guarantor; or
(c)    the absence of any notice to, or knowledge by, the Guarantor of the
existence or occurrence of any of the matters or events described in clauses (a)
and (b) above.
3.    Waivers. The Guarantor unconditionally waives, to the fullest extent
permitted by applicable law, (a) notice of acceptance of this Guaranty and
notice of any of the matters referred to in Section 2 above, (b) all notices
which may be required by statute, rule of law or otherwise to preserve intact
any rights of the Seller, including without limitation the presentment to or
demand of payment from anyone whomsoever may be liable upon any of the
Obligations, including presentment, demand, protest, proof of notice or notice
of dishonor, and all other notices whatsoever, (c) any right to the enforcement,
assertion or exercise by the Seller of any right, power, privilege or remedy
conferred under the Purchase Agreement or any Other Transaction Document, (d)
all defenses based upon diligence, (e) any right to require the Seller or any
other person to (i) proceed against or exhaust any remedy against the Purchaser,
(ii) pursue any other remedy in the Seller's power or (iii) proceed against any
other person who may be liable to the Seller for any of the Obligations in whole
or in part, (f) any right that any action or other proceeding be brought against
the Purchaser or any other person or that any other remedy be exercised against
the Purchaser or any other person, or (g) any other circumstance that might
otherwise constitute a defense available to the Guarantor or a discharge of the
Guarantor other than any defense that could be raised by the Purchaser to the
payment or performance of the underlying Obligation, but excluding any defense
based on any event of bankruptcy, insolvency, reorganization, assignment for the
benefit of creditors, moratorium or other similar event, circumstance or
condition affecting the Purchaser. The Guarantor further waives any right it has
or that may be conferred upon it, by statute, regulation or otherwise, to
cancel, revoke or terminate this Guaranty.
4.    Consents. The Guarantor agrees that the Seller may at any time extend the
time of payment of any of the Obligations, or make any agreement with the
Purchaser or with any other party or person liable on any of the Obligations,
for the extension, payment, compromise, discharge or release of any unpaid or
unperformed portion of the Obligations (in whole or in part), or for any
modification of or amendment to the terms thereof or of any agreement between
the Seller and the Purchaser or any such other party or person, without in any
way impairing or affecting this Guaranty for any then outstanding unpaid or
unperformed Obligations.
5.    Rights. No failure by the Seller to exercise, and no delay in exercising,
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Seller of any right, remedy or power
hereunder preclude any other or future exercise of any right, remedy or power.
Each and every right, remedy and power hereby granted to the Seller or allowed
by law or other agreement shall be cumulative and not exclusive of any other
right, remedy or power.
6.    Reinstatement. This Guaranty is absolute and unconditional and shall
remain in full force and effect and be binding upon the Guarantor and its
successors and assigns until all of the Obligations terminate or have been
satisfied in full. In the event that any payment, transfer



--------------------------------------------------------------------------------



or conveyance by the Purchaser in respect of any Obligations is rescinded or
must otherwise be returned or restored to the Purchaser (and such payment is in
fact so returned or restored to the Purchaser) as a result of the bankruptcy,
insolvency, reorganization, arrangement, adjustment, composition, dissolution,
liquidation, or the like, of the Purchaser, or upon or as a result of the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Purchaser of all or any substantial part of its
property, this Guaranty shall be reinstated and the Guarantor shall remain
liable hereunder in respect of such Obligations as if such payment, transfer or
conveyance had not been made.
7.    Amendment. None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Guarantor and the Seller.
8.    Representations. The Guarantor hereby represents and warrants to the
Seller as follows: (a) the Guarantor is a corporation duly incorporated and
validly existing in good standing under the laws of its jurisdiction of
incorporation and has all requisite corporate power and authority to execute and
deliver this Guaranty and to perform all of its obligations set forth herein;
(b) this Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors' rights
and to general equity principles; and (c) the execution, delivery and
performance of the obligations set forth herein by the Guarantor shall not (i)
constitute a breach or other violation of the articles of incorporation and
bylaws of the Guarantor, (ii) result in the violation of any order, writ,
judgment, injunction or decree issued by any governmental or judicial body to
which the Guarantor is bound or (iii) constitute a breach, default or other
violation of the provisions of any indenture, mortgage, loan agreement or other
instrument of indebtedness or collateral security agreement or any other
material contract to which the Guarantor is a party or otherwise bound.
9.    Governing Law; Waiver of Jury Trial. This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of Utah applicable to
contracts entered into and to be fully performed in such State, without
reference to its conflict of laws principles. EACH OF THE SELLER AND THE
GUARANTOR HEREBY UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE PURCHASE AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT.
10.    Assignment; Successors. The Guarantor shall not assign this Guaranty or
delegate any of its obligations hereunder to any other person without the prior
written consent of the Seller. This Guaranty shall inure to the parties hereto
and their respective successors and permitted assigns; provided, however, that
this Guaranty shall be binding upon any entity (a) into or with which the
Guarantor shall merge or consolidate or otherwise reorganize, if the Guarantor
is not the surviving entity, or (b) which shall have purchased all or
substantially of the assets of the Guarantor.



--------------------------------------------------------------------------------



11.    Notice. Each notice or communication under this Guaranty shall be made in
writing and shall be given by registered or certified mail (postage prepaid,
return receipt requested), nationally recognized overnight delivery service, or
personally delivered to the address provided below:
 
If to the Guarantor:
 
Green Dot Corporation
 
 
 
3465 East Foothill Boulevard
 
 
 
Pasadena, California 91107
 
 
 
Attention: General Counsel
 
 
 
 
 
If to the Seller:
 
GE Capital Retail Bank
 
 
 
170 West Election Road, Suite 125
 
 
 
Draper, Utah 84020
 
 
 
Attention: President
 
 
 
 



[The remainder of this page left intentionally blank]







--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered by the
Guarantor to the Seller as of the date first above written.
 
 
 
GREEN DOT CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven Streit
 
 
 
Name:
Steven Streit
 
 
 
Title:
CEO
 
 
 
 
 
Acknowledged and agreed:
 
 
 
GE CAPITAL RETAIL BANK
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Margaret M. Keane
 
 
 
Name:
Margaret M. Keane
 
 
 
Title:
CEO, GE Capital Retail Bank
 
 
 








--------------------------------------------------------------------------------



EXHIBIT 2.01(b)
ASSIGNMENT OF ASSETS AND ASSUMPTION
OF LIABILITIES
This Assignment of Assets and Assumption of Liabilities (this “Assignment of
Assets and Assumption of Liabilities”) is dated this 7th day of June, 2013, by
and between GE Capital Retail Bank, a federal savings bank (“Seller”), and Green
Dot Bank, a bank chartered under the laws of Utah (“Purchaser”). Capitalized
terms not otherwise defined herein shall have the same meaning as specified in
the Agreement to Purchase Assets and Assume Liabilities, dated as of June 7,
2013, between Seller and Purchaser (the “Agreement”).
WITNESSETH:
WHEREAS, Seller and Purchaser entered into the Agreement, which provides for the
assignment by Seller of all of its rights and interest in and to the Assets, and
the assumption by Purchaser of the Assumed Liabilities, all as set forth and
further described in the Agreement.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged by Seller and Purchaser, Seller hereby assigns, transfers and sets
over to Purchaser all of Seller's rights, title and interest in, to and under,
and Purchaser does hereby assume and agrees to discharge in accordance with
their respective terms all of Seller's liabilities and obligations with respect
to, all of the Assets and Assumed Liabilities, in each case in accordance with
but subject to the provisions of the Agreement. The assignment and assumption
contemplated hereby shall be effective as of the Effective Time.
This Assignment of Assets and Assumption of Deposit Liabilities shall be binding
upon and shall inure to the benefit of Seller, Purchaser and each of their
respective successors and assigns, and shall be subject to the terms and
conditions of the Agreement. In the event of a conflict between any of the terms
and provisions hereof and the Agreement, the Agreement shall be deemed to
control.
This Assignment of Assets and Assumption of Deposit Liabilities, and the rights
and obligations of the parties hereunder, shall be governed by and construed in
accordance with the laws of the State of Utah applicable to contracts made in
and to be fully performed in such State (without giving effect to principles of
conflicts of laws) and applicable federal laws and regulations.
This Assignment of Assets and Assumption of Deposit Liabilities may be executed
in any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute one and the same instrument.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Assets and
Assumption of Deposit Liabilities to be executed as of the date first above
written.
 
GE CAPITAL RETAIL BANK
 
 
 
 
 
 
 
By:
/s/ Margaret M. Keane
 
Name:
Margaret M. Keane
 
Title:
CEO, GE Capital Retail Bank
 
 
 
 
GREEN DOT BANK
 
 
 
 
 
 
 
By:
/s/ Lewis Goodwin
 
Name:
Lewis Goodwin
 
Title:
President and CEO






--------------------------------------------------------------------------------



EXHIBIT 2.01(c)
[List of BINs to be attached]





--------------------------------------------------------------------------------



EXHIBIT 3.06




CONSENT TO ASSIGNMENT OF ASSETS AND ASSUMPTION OF LIABILITIES
This Consent to Assignment of Assets and Assumption of Liabilities (“Consent”)
is provided by Wal-Mart Stores, Inc., a Delaware corporation, Wal-Mart Stores
Texas L.P., a Texas limited partnership, Wal-Mart Louisiana, LLC, a Delaware
limited liability company, Wal-Mart Stores Arkansas, LLC, a limited liability
company formed under the laws of Arkansas, and Wal-Mart Stores East, L.P., a
limited partnership formed under the laws of Delaware (each individually a
“Retailer”), and Green Dot Corporation, a Delaware corporation (“Green Dot”) as
of this 7th day of June, 2013. The Retailers and Green Dot are sometimes
referred in this Consent as a “Party” and collectively as the “Parties”.
RECITALS
WHEREAS, the Retailers, GE Capital Retail Bank, f/k/a GE Money Bank, a federal
savings bank (“Seller”), and Green Dot are parties to that certain Walmart
MoneyCard Program Agreement, dated as of May 27, 2010 (as amended, the “Program
Agreement”);
WHEREAS, pursuant to the Program Agreement, Seller issues prepaid cards bearing
Retailers' marks that are usable in a general-purpose payment card network and
reloadable in a load network operated by Green Dot (“Prepaid Cards”);
WHEREAS, in connection with the Program Agreement, Wal-Mart Stores, Inc and
Seller (as successor to GE Money Bank) are parties to an Amended and Restated
Appointment Agreement, dated May 27, 2010 (the “Appointment Agreement”);
WHEREAS, in connection with the Prepaid Card program operated under the Program
Agreement (the “Program”), Wal-Mart Stores, Inc., Seller (as successor to GE
Money Bank) and Visa USA Inc. have entered into a Sublicense Agreement, dated
August 17, 2012, which allows certain marks or logos to be used on Prepaid Cards
issued in the Program (the “Sublicense Agreement”);
WHEREAS, Seller and Green Dot Bank, a bank chartered under Utah law
(“Purchaser”), have entered into an Agreement to Purchase Assets and Assume
Liabilities, dated June 7, 2013 (“Purchase and Assumption Agreement”);
WHEREAS, pursuant to the Purchase and Assumption Agreement, Seller will assign
to Purchaser all of Seller's interest in (i) the Prepaid Cards, the cardholder
agreements governing the use of the Prepaid Cards (the “Cardholder Agreements”),
and the funds accessed through use of the Prepaid Cards (the “Deposits”), and
(ii) the Program Agreement, the Appointment Agreement and the Sublicense
Agreement (collectively the “Program Contracts”)
WHEREAS, pursuant to the Purchase and Assumption Agreement, Purchaser will
assume Seller's obligations with respect to the Cardholder Agreements, the
Deposits and the Program Contracts (collectively, the “Obligations”);



--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the following terms and conditions, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:
1.    Consent. Each Party hereby irrevocably consents to (a) the assignment to
Purchaser of the Prepaid Cards, the Cardholder Agreements, the Deposits and the
Program Contracts, and (b) the assumption by Purchaser of the Obligations.


2.    Release. Each Party hereby unconditionally and fully releases and forever
discharges Seller and each of its future, present and former officers, directors
employees, attorneys, affiliates, successors and assigns, from any and all
Obligations owing (or that may become owing) to such Party but only to the
extent that Purchaser assumes such Obligations under the Purchase and Assumption
Agreement.


3.    Substitution. Each Party agrees that Purchaser shall be substituted for
Seller under the Program Contracts automatically upon assumption by Purchaser of
Seller's Obligations thereunder, and that such Party shall look solely to
Purchaser for performance of all of Seller's Obligations under the Program
Contracts but only to the extent Purchaser assumes such Obligations under the
Purchase and Assumption Agreement.


4.    Other Action. Each Party acknowledges and agrees that, notwithstanding any
provision of the Program Contracts, no other action involving such Party
(including any other notice, consent or agreement) is necessary to complete the
assignment, release and substitution contemplated by Sections 1 through 3, other
than execution of this Consent by such Party.


5.    Conflict. If the terms and conditions of this Consent conflict with any
terms or conditions of the Program Agreement, the terms and conditions of this
Consent shall control.


6.    Continuation. Except as expressly provided in this Consent, the terms and
conditions of the Program Agreement shall remain in full force and effect.


7.    Counterparts. This Consent may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together constitute
one and the same agreement.


8.    Electronic Delivery. A Party may execute and deliver this Consent
electronically, including by facsimile.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Consent to be executed
by their respective officers or agents thereunto duly authorized as of the date
first above written.
WAL-MART STORES, INC.
 
WAL-MART STORES ARKANSAS, LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
WAL-MART STORES EAST, L.P.
 
WAL-MART STORES TEXAS L.P.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Eckert
 
By:
/s/ Daniel Eckert
Name:
Daniel Eckert
 
Name:
Daniel Eckert
Title:
SVP
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
WAL-MART LOUISIANA, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Daniel Eckert
 
 
 
Name:
Daniel Eckert
 
 
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
 
 
 
GREEN DOT CORPORATION
 
GE CAPITAL RETAIL BANK
 
 
 
 
 
 
 
 
 
 
By:
/s/ Steven Streit
 
By:
/s/ Margaret M. Keane
Name:
Steven Streit
 
Name:
Margaret M. Keane
Title:
CEO
 
Title:
CEO, GE Capital Retail Bank








